DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-12, there is no cited art that discloses, a linear regulator, an input voltage source, a load, a switch and an error amplifier connected and operative as recited in claim 1 and further including “a control circuit coupled to the error amplifier and configured to provide a reference voltage to the error amplifier, wherein the control circuit includes a mode selection circuit with a slow loop configured to sample a load current and with a fast loop configured to detect an output voltage error signal, 
wherein the mode selection circuit is configured to adjust a mode of the control circuit between a continuous power mode and a duty cycle power save mode based on the sampled load current and the output voltage error signal” (Examiner’s emphasis).
There is no cited art that discloses such a mode selection circuit having a slow loop that samples load current, a fast loop to detect an output voltage error signal and operative to adjust a mode of the control circuit between the continuous power mode and the duty cycle power save mode based on the sampled load current and the output voltage error signal as claimed.

Claims 17-20, there is no cited art (that qualifies as prior art) that discloses, an input voltage node, a battery, an output voltage node, a regulation circuit and an error amplifier connected and operative as recited in claim 17 and further including “a control circuit coupled to a second input of the error amplifier, wherein a reference voltage mode of the control circuit is controlled using a slow loop with a sample-and-hold circuit and using a fast loop with a comparator” (Examiner’s emphasis). 
There is no cited art that discloses controlling the reference voltage mode of a control circuit using a slow loop using a sample-and-hold and a fast loop using a comparator.  No cited art discloses such loops using such elements and connected and operative with the additional elements as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849